Title: To Alexander Hamilton from Samuel Broome, 13 August 1788
From: Broome, Samuel
To: Hamilton, Alexander


New Haven [Connecticut] August 13, 1788
Dear Sir
I have been informed Congress have appointed a Committee to examine into the situation of their Contract made with Mr James Jarvis for the Loan of a quantity of Coined Copper and that said Committee had reported that said Contract Was Void should an action be Commenced against Mr Jarvis for damages. I hope you will be pleased to Consider yourself as his attorney in the suit provided there would be a propriety in a Member of Congress acting as an attorney
I am respectfully Dr Sir your Obd Servt
Sam Broome
Honble Alexander Hamilton Esquire
